Title: To George Washington from Henry Laurens, 15 March 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 15th March 1778.

Last Night Sharp arrived with your Excellency’s several Letters under the 7th 8th & 12th Inst. containing the sundry papers referred to, which shall all be presented to Congress to Morrow.
I return Sharp immediately with the inclosed Letter which had been lying a day for want of a proper Messenger, & as there appears to be a degree of solicitude that the Marquis delafayette & Baron de Kalb should rejoin Your Excellency without loss of time, I will not detain the Resolve of Congress which is within that Letter a moment unnecessarily. I remain with the highest Esteem & Regard &ca.
